Citation Nr: 0000641	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and for heart disease secondary to PTSD.  An 
appeal was received only as to the claim for PTSD.


FINDING OF FACT

The claims files include medical evidence indicating that the 
veteran may have PTSD that is related to his service in 
Vietnam.


CONCLUSION OF LAW

The claim for PTSD is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The claims files include a VA hospital report, dated in 
August 1997, which shows that the veteran stated that he had 
received a shrapnel wound to his foot while in Vietnam, and 
that he had flashbacks and nightmares about Vietnam.  The 
report contains Axis I diagnoses of PTSD, and alcohol abuse 
in remission.  A letter from a "re-adjustment counseling 
therapist" at a Veterans Center, dated in July 1995, and VA 
outpatient records, dated in 1994, also contain indications 
that the veteran had PTSD.

The Board notes that the evidence indicating that the veteran 
has PTSD suffers from a number of deficiencies, to include 
the fact that none of this evidence appears to have been 
based on a review of the veteran's C-file.  In addition, the 
claims files include medical evidence containing competing 
diagnoses which show that the veteran has been diagnosed with 
acquired psychiatric disorders other than PTSD, specifically, 
dysthymia and a generalized anxiety disorder.  However, the 
Board finds that the evidence indicating that the veteran may 
have PTSD related to his service in Vietnam is sufficient to 
constitute medical evidence of a diagnosis of PTSD, and a 
nexus to active duty, such that the veteran's claim for PTSD 
is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).


ORDER

The claim of entitlement to service connection for PTSD is 
well-grounded.  To this extent, the appeal is granted subject 
to the following remand provisions.  


REMAND

The veteran argues that he has PTSD as a result of his 
service in Vietnam.  Having submitted a well-grounded claim 
for PTSD, a remand is required in order to assist the veteran 
in developing the facts pertinent to his claim.  

The veteran's personnel record (DA Form 20) indicates that he 
served in Vietnam from June 1, 1969 to June 1, 1970, and that 
he served his entire Vietnam tour with HHC (Headquarters and 
Headquarters Company), 864th Engineering Battalion 
(Construction).  His principal duty was listed as water 
supply specialist.  His DD Form 214 lists his military 
occupation specialty as water supply specialist.  He received 
no decorations evincing combat service, see 38 C.F.R. 
§ 3.304(f), and there is nothing currently in the claims file 
which establishes participation in combat.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 138 - 150 (1997).

The veteran's claimed stressors have been outlined by him in 
a statement received in January 1995, and at his hearing, 
held in May 1996, as well as in a letter from the RO to the 
U.S. Armed Service Center for Research of Unit Records 
(USASCRUR), dated in October 1996.  Of particular note, in 
his January 1995 letter, the veteran stated that on May 22, 
1970, he saw four men in his unit, whom he identified by 
name, killed when their vehicle hit a mine.  In addition, at 
his hearing, the veteran testified that he saw a soldier, 
whom he identified by name, (herein "Soldier B") commit 
suicide on an unspecified date.  

In May 1997, in response to the RO's letter, the USASCRUR 
stated that three soldiers (with names somewhat similar to 
those provided by the veteran) died on May 22, 1970.  They 
also reported that a soldier, with a name somewhat similar to 
Soldier B's, died in December 1969.  However, it was 
indicated that the Soldier B died of hostile artillery, 
rocket or mortar fire.  The USASCRUR's letter was accompanied 
by unit histories and other attachments.

The USASCRUR was apparently unable to provide the deceased 
soldiers' units, and they suggested that Morning Reports 
(MR's) be obtained for the veteran's unit for the relevant 
time periods.  The RO subsequently requested MR's for the 
veteran's unit from both the National Personnel Records 
Center (NPRC) and the National Archives and Records 
Administration (NARA).  However, in September 1999, NARA 
stated that it required the veteran's full unit designation, 
to the company level, before it could perform a search for 
the requested MR's.  It does not appear that the RO has had 
the opportunity to provide NARA with this information, and 
under the circumstances, a remand is required for the RO to 
attempt to obtain the relevant MR's.  In this regard, the 
U.S. Court of Appeals for Veterans Claims has indicated that 
when alternative search efforts have been identified by 
agencies such as the USASCRUR, the VA's failure to pursue 
them may constitute a breach of the its duty to assist the 
veteran.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

Furthermore, a review of the claims files shows that a letter 
signed by a health care provider at the Veterans Center in 
Wheeling, West Virginia, dated in July 1995, indicates that 
the veteran has been receiving PTSD treatment at the Veterans 
Center since May 1994.  However, the claims file does not 
currently contain these records, or otherwise contain any 
documentation indicating that these records are unavailable.  
On remand, an attempt should be made to obtain these records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In particular, 
the Court has recently held that when treatment records from 
a VA Veterans Center are relevant to a claim, they should be 
obtained even if summarizing letters or reports are included 
in the record.  Dunn v. West, 11 Vet. App. 462 (1998).

Finally, the Board notes that the claims files contain two VA 
PTSD examination reports which show that the veteran was 
provided with Axis I diagnoses other than PTSD.  
Specifically, he was diagnosed with a generalized anxiety 
disorder, dysthymia, an adjustment disorder, and alcohol and 
drug abuse (by history).  Therefore, at present, the evidence 
is conflicting as to whether the veteran has PTSD.  On 
remand, if the RO determines that the veteran participated in 
combat, or that any stressors are verified, an examination 
should be scheduled to determine whether the veteran has 
PTSD, and, if so, whether such PTSD is related to combat or a 
verified inservice stressor.

Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  After securing any necessary release, 
the RO should obtain the veteran's 
records of PTSD treatment from the 
Veterans' Center in Wheeling, West 
Virginia.  

2.  The RO should contact the  National 
Archives and Records Administration 
(NARA) and ask that facility to search 
for "Morning Reports" (DA Form 1) for 
the months in which the veteran has 
claimed a combat stressor.  The request 
should include the veteran's unit 
designations at the company and battalion 
levels.  Any information received must be 
associated with the claims folder.

3.  Upon receipt of the requested MR's, 
or if they are determined to be 
unobtainable, the RO should formally 
determine whether the veteran engaged in 
combat with the enemy.  If the RO 
determines that the veteran did not 
engage in combat with the enemy, the RO 
should prepare a report detailing the 
nature of any claimed stressor(s) which 
it has determined is verified by the 
record.

4.  If, and only if, the RO determines 
that the veteran participated in combat, 
or that one or more stressors have been 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  The RO must 
provide the examiner with the summary of 
any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims files or, in the 
alternative, the claims files, must be 
made available to the examiner for 
review.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD, to 
include a formal determination as to 
whether the veteran was engaged in 
combat.  

If the RO's decision is adverse to the veteran, then he and 
his representative should be furnished an appropriate 
Supplemental Statement of the Case and be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence 





or argument he desires to have considered in connection with 
his current appeal.  No action is required of the appellant 
until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



